  Case: 4:20-cr-00194-RWS Doc. #: 13 Filed: 03/18/20 Page: 1 of 2 PageID #: 24




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )    No. 4:20-CR-00194-RWS-NCC
                                                   )
 BRETT ANTHONY,                                    )
                                                   )
          Defendant.                               )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jillian S. Anderson, Assistant United

States Attorneys for said District, and moves the Court to order defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, '3141, et

seq.

       As and for its grounds, the Government states as follows:

           1. Defendant is charged with one count of Production of Child Pornography, in violation

               of 18 U.S.C. Section 2251(a).

           2. Pursuant to Title 18, United States Code, Section 3142(g),

           (a) the weight of the evidence against defendant;

           (b) defendant’s history and characteristics; and

           (c) the nature and seriousness of the danger to any person or the community that would

               be posed by defendant’s release warrant defendant’s detention pending trial;
  Case: 4:20-cr-00194-RWS Doc. #: 13 Filed: 03/18/20 Page: 2 of 2 PageID #: 25



       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s Jillian S. Anderson________
                                                     JILLIAN S. ANDERSON, #53918(MO)
                                                     Assistant United States Attorney
                                                     jillian.anderson@usdoj.gov
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
